UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [√] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of July 21, 2011, 105,943,676 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2011 (Unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Operations (Unaudited) – Six months ended June 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – Six months ended June 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 49 Item 6. Exhibits 49 Signatures 50 Index to Exhibits 51 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable — Trade, net of allowance for uncollectible accounts of $4,395 and $4,527, respectively Unbilled revenue Costs in excess of billing Other current assets Total current assets Property and equipment Less — accumulated depreciation ) ) Other assets: Equity investments Goodwill Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt Total current liabilities Long-term debt Deferred income taxes Asset retirement obligations Other long-term liabilities Total liabilities Convertible preferred stock Commitments and contingencies Shareholders’ equity: Common stock, no par, 240,000 shares authorized, 105,948 and 105,592 shares issued, respectively Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders’ equity Noncontrolling interests Total equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended June 30, Net revenues: Contracting services $ $ Oil and gas Cost of sales: Contracting services Oil and gas Oil and gas property impairments Gross profit (loss) ) Gain on oil and gas derivative contracts — Gain (loss) on the sale or acquisition of assets, net ) ) Selling and administrative expenses ) ) Income (loss) from operations ) Equity in earnings of investments Net interest expense ) ) Other income (expense) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss), including noncontrolling interests ) Less net income applicable to noncontrolling interests ) ) Net income (loss) applicable toHelix ) Preferred stock dividends ) ) Net income (loss) applicable to Helix common shareholders $ $ ) Earnings (loss) per share of common stock: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Six Months Ended June 30, Net revenues: Contracting services $ $ Oil and gas Cost of sales: Contracting services Oil and gas Oil and gas property impairments Gross profit (loss) ) Gain on oil and gas derivative contracts — Gain (loss) on sale or acquisition of assets, net (6 ) Selling and administrative expenses ) ) Income (loss) from operations ) Equity in earnings of investments Gain on sale of Cal Dive common stock — Net interest expense ) ) Other income (expense) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss), including noncontrolling interests ) Less net income applicable to noncontrolling interests ) ) Net income (loss) applicable to Helix ) Preferred stock dividends ) ) Net income (loss) applicable to Helix common shareholders $ $ ) Earnings (loss) per share of common stock: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income (loss), including noncontrolling interests $ $ ) Adjustments to reconcile net income (loss), including noncontrolling interests to net cash provided by operating activities Depreciation and amortization Asset impairment charge and dry hole expense Amortization of deferred financing costs Stock compensation expense Amortization of debt discount Deferred income taxes ) Excess tax benefit from stock-based compensation Gain on investment in Cal Dive common stock ) — (Gain) loss on sale or acquisition of assets 6 ) Unrealized (gain) loss on derivative contracts ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Other current assets Income tax payable ) ) Accounts payable and accrued liabilities ) Oil and gas asset retirement costs ) ) Other noncurrent, net ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Investments in equity investments ) ) Distributions from equity investments, net Proceeds from sale of Cal Dive common stock — Insurance recovery for capital items — Decrease in restricted cash Net cash used in investing activities ) ) Cash flows from financing activities: Borrowing under revolving credit facility — Repayment of revolving credit facility ) — Repayment of Helix Term Loan ) ) Repayment of MARAD borrowings ) ) Loan notes repayment ) ) Deferred financing costs ) ) Preferred stock dividends paid ) ) Repurchases of common stock ) ) Excess tax benefit from stock-based compensation ) ) Exercise of stock options, net Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its majority-owned subsidiaries (collectively, "Helix" or the "Company"). Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated. These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (“SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles and are consistent in all material respects with those applied in our 2010 Annual Report on Form 10-K (“2010 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, results of operations, and cash flows, as applicable. The operating results for the periods ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. Our balance sheet as of December 31, 2010 included herein has been derived from the audited balance sheet as of December 31, 2010 included in our 2010 Form 10-K. These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2010 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format, including reclassifying the previously recorded results associated with our discontinued operations.The discontinued operations results are now reflected as a component of other income (expense) in the accompanying condensed consolidated statement of operations as such amounts are immaterial for all the periods presented in this Quarterly Report on Form 10-Q. Note 2 – Company Overview We are an international offshore energy company that provides reservoir development solutions and other contracting services to the energy market as well as to our own oil and gas properties. Our Contracting Services segment utilizes our vessels, offshore equipment and methodologies to deliver services that may reduce finding and development costs and encompass the complete lifecycle of an offshore oil and gas field. Our Contracting Services are located primarily in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions.Our Oil and Gas segment engages in exploration, development and production activities. Our oil and gas operations are exclusively located in the Gulf of Mexico. Contracting Services Operations We seek to provide services and methodologies which we believe are critical to finding and developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into four disciplines: subsea construction, well operations, robotics and production facilities. We have disaggregated our contracting services operations into two reportable segments: Contracting Services and Production Facilities. Our Contracting Services business primarily includes subsea construction, deepwater pipelay, well operations and robotics activities.Our Production Facilities business includes our investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”) as well as our majority ownership of the Helix Producer I (“HP I”) vessel.We have developed a response system that has been referenced as a designated spill response solution in Gulf of Mexico permit applications (see “Events in Gulf of Mexico” below). 5 Table of Contents Oil and Gas Operations We began our oil and gas operations to provide a more efficient solution to offshore abandonment, to expand our off-season utilization of our contracting services assets and to achieve incremental returns. We have evolved this business model to include not only mature oil and gas properties but also proved and unproved reserves yet to be developed and explored. This has led to the assembly of services that allows us to create value at key points in the life of a reservoir from exploration through development, life of field management and operating through abandonment. Events in Gulf of Mexico In April 2010, an explosion occurred on the Deepwater Horizon drilling rig located on the site of the Macondo well at Mississippi Canyon Block 252.The resulting events included loss of life, the complete destruction of the drilling rig and an oil spill, the magnitude of which was unprecedented in U.S. territorial waters.In May 2010, the U.S. Department of Interior (“DOI”) announced a total moratorium on new drilling in the Gulf of Mexico.In October 2010, the DOI lifted the drilling moratorium and instructed the Bureau of Ocean Energy Management, Regulation and Enforcement (“BOEMRE”) that it could resume issuing drilling permits conditioned on the requesting company’s compliance with all revised drilling, safety and environmental requirements.No deepwater drilling permits were issued in the period from October 2010 through late February 2011.In late February 2011, the BOEMRE commenced issuing deepwater permits.At the time of this filing 24 deepwater permits have been issued, 14 of which were issued referencing the Helix Fast Response System as further discussed below. We developed the Helix Fast Response System (“HFRS”) as a culmination of our experience as a responder in the Macondo oil spill response and containment efforts.The HFRS centers on two vessels, the HP I and the Q4000, both of which played a key role in the Macondo oil spill response and containment efforts and are presently operating in the Gulf of Mexico.In 2011, we signed an agreement with Clean Gulf Associates ("CGA"), a non-profit industry group, allowing, in exchange for a retainer fee, the HFRS to be named as a response resource in permit applications to federal and state agencies and making the HFRS available for a two-year term to certain CGA participants who have executed utilization agreements with us. In addition to the agreement with CGA, we currently have signed separate utilization agreements with 24 CGA participant member companies specifying the day rates to be charged should the HFRS solution be deployed in connection with a well control incident.The retainer fee for the HFRS became effective April 1, 2011 and is a component of our Production Facilities business segment.A total of 14 permits have been granted to CGA participants for deepwater drilling operations identifying the HFRS to fulfill the BOERME requirement to have a spill response solution included in the submitted permit applications. New Accounting Pronouncement In June 2011, the Financial Accounting Standards Board (“FASB”) issued an update to existing guidance on the presentation of comprehensive income. This update will require the presentation of the components of net income and other comprehensive income either in a single continuous statement or in two separate but consecutive statements. In addition, companies are also required to present reclassification adjustments for items that are reclassified from other comprehensive income to net income on the face of the financial statements. The update is effective for fiscal years and interim periods beginning after December 15, 2011. We will adopt the new disclosure requirements for comprehensive income beginning January 1, 2012 and are currently evaluating the provisions of this update. 6 Table of Contents Note 3 – Details of Certain Accounts Other current assets consisted of the following as of June 30, 2011 and December 31, 2010: June 30, December 31, (in thousands) Other receivables $ $ Prepaid insurance Other prepaids Spare parts inventory Current deferred tax assets Hedging assets Gas imbalance Income tax receivable Investment held for sale (a) — Other $ $ a. In March 2011, we sold our remaining 500,000 shares of Cal Dive common stock.These sales transactions resulted in net proceeds of approximately $3.6 million and a pre-tax gain of $0.8 million.In the fourth quarter of 2010, we recognized a $2.2 million other than temporary loss on our investment in Cal Dive common shares (see Notes 2 and 3 of our 2010 Form 10-K for additional information regarding our former Investment in Cal Dive common stock). Other assets, net, consisted of the following as of June 30, 2011 and December 31, 2010: June 30, December 31, (in thousands) Restricted cash $ $ Deferred drydock expenses, net Deferred financing costs, net Intangible assets with finite lives, net Other $ $ Accrued liabilities consisted of the following as of June 30, 2011 and December 31, 2010: June 30, December 31, (in thousands) Accrued payroll and related benefits $ $ Royalties payable Current asset retirement obligations Unearned revenue Billing in excess of cost Accrued interest Hedge liability Other $ $ 7 Table of Contents Note 4 – Oil and Gas Properties We follow the successful efforts method of accounting for our interests in oil and gas properties. Under the successful efforts method, the costs of drilling and equipping successful wells and leases containing productive reserves are capitalized. Costs incurred to drill and equip development wells, including unsuccessful development wells, are capitalized. Costs incurred relating to unsuccessful exploratory wells are charged to expense in the period in which the drilling is determined to be unsuccessful. Depletion expense is determined on a field-by-field basis using the units-of-production method, with depletion rates for leasehold acquisition costs based on estimated total remaining proved reserves.Depletion rates for well and related facility costs are based on estimated total remaining proved developed reserves associated with each individual field.The depletion rates are changed whenever there is an indication of the need for a revision but, at a minimum, are evaluated annually.Any such revisions are accounted for prospectively as a change in accounting estimate. Impairments During the three-month period ended June 30, 2011, we recorded impairment charges totaling $22.7 million, including $4.1 million forour only non-domestic oil and gas property (see “United Kingdom Property” below), and forsix of our Gulf of Mexico oil and gas properties.These impairment charges primarily reflect a premature end of these fields’ production life either through actual depletion or as a result of capital allocation decisions affecting our third party operated fields.We did not have any impairment of our oil and gas properties in the first quarter of 2011. Following the determination of a significant reduction in our estimates of proved reserves at June 30, 2010, we recorded oil and gas property impairment charges totaling $159.9 million which affected the carrying value of 15 of our Gulf of Mexico oil and gas properties. In the first quarter of 2010, we recorded $7.0 million of impairment charges primarily resulting from natural gas price declines since year end 2009. The three properties subject to these impairment charges produce natural gas almost entirely. Separately, we also recorded a $4.1 millionimpairment charge for our U.K oil and gas property. Exploration and Other As of June 30, 2011, we capitalized approximately $3.6 million of costs associated with ongoing exploration and/or appraisal activities.Such capitalized costs may be charged against earnings in future periods if management determines that commercial quantities of hydrocarbons have not been discovered or that future appraisal drilling or development activities are not likely to occur. The following table details the components of exploration expense for the three and six month periods ended June 30, 2011 and 2010 (in thousands): Three Months Ended Six Months Ended June 30, June 30, Delay rental and geological and geophysical costs $ Impairment of unproved properties (a) — — Dry hole expense — ) (9 ) ) Total exploration expense $ a. Reflects costs associated with a deepwater lease in which the term expired during the second quarter of 2011. 8 Table of Contents United Kingdom Property Since 2006, we have maintained an ownership interest in the Camelot field, located offshore in the North Sea.In 2007, we sold half of our 100% working interest in Camelotto a third party with whom we agreed to jointly pursue future development and production of the field.In February 2010, we acquired this third party, including $10.2 million of cash, and thereby assumed the obligations, most notably the asset retirement obligation, related to its 50% working interest in the field.We recorded an approximate $6.0 million gain on the acquisition of the remaining working interest in Camelot (see Note 5 of 2010 Form 10-K). Also in connection with this acquisition, we reassessed the fair value associated with our original 50% interest in the field. Based on these evaluations, we concluded that the Camelot field was impaired based on the unlikely probability of our expending the additional capital necessary to further develop the field.As a result, we recorded a $4.1 million impairment charge to fully impair the property in the first quarter of 2010.We are currently abandoning the field in accordance with applicable United Kingdom regulations. In connection with these activities, during the second quarter of 2011 we revised our estimated future field abandonment costs for the field, which resulted in our recording an incremental $4.1 million impairment charge to increase our asset retirement obligation to $12.1 million at June 30, 2011. We have incurred approximately $3.7 million of costs related to our reclamation activities at the Camelot field through June 30, 2011. Asset retirement obligations The following table describes the changes in our asset retirement obligations (both long term and current) since December 31, 2010 (in thousands): Asset retirement obligation at December 31, 2010 $ Liability incurred during the period Liability settled during the period ) Revision in estimated cash flows Accretion expense (included in depreciation and amortization) Asset retirement obligations at June 30, 2011 $ Insurance In September 2008, we sustained damage to certain of our oil and gas production facilities from Hurricanes Gustav and Ike.We carried comprehensive insurance on all of our operated and non-operated producing and non-producing properties.We record our hurricane-related costs as incurred. Insurance reimbursements are recorded when the realization of the claim for recovery of a loss is deemed probable.We incurred $0.1 million of hurricane-related costs in the first half of 2011, which were totally offset by $4.7 million of insurance reimbursements.Our hurricane-related costs, net of reimbursements totaled $1.6 million and $3.6 million for the three-month and six-month periods ended June 30, 2010.Expense related to our hurricane catastrophic bond windstorm coverage was immaterial for all periods presented in this Quarterly Report on Form 10-Q.On June 30, 2011, we renewed our hurricane catastrophic bond for the period July 1, 2011 to June 30, 2012 and made a payment of $10.6 million.We will charge approximately $8.4 million of this payment to insurance expense in the third quarter of 2011 and $2.0 million in the fourth quarter of 2011 based upon the bond’s contractual intrinsic value at the end of each of those quarterly periods. Note 5 – Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of less than three months.We had restricted cash totaling $34.5 million at June 30, 2011 and $35.3 million at December 31, 2010,all of which was related to funds required to be escrowed to cover the future asset retirement obligations associated with our South Marsh Island Block 130 field.We have fully satisfied the escrow requirements under the escrow agreement. We have used a small portion ofthese escrowed funds to pay for the initial reclamation activities at the South Marsh Island Block 130 field.Reclamation activities at the field will occur over many years and will befunded with these escrowed amounts.These amounts are reflected in other assets, net in the accompanying condensed consolidated balance sheets. 9 Table of Contents The following table provides supplemental cash flow information for the six-month period ended June 30, 2011 and 2010 (in thousands): Six Months Ended June 30, Interest paid, net of capitalized interest(1) $ $ Income taxes paid $ $ Non-cash investing activities for the six-month periods ended June 30, 2011 and 2010 included $33.7 million and $32.0 million, respectively, of accruals for capital expenditures.The accruals have been reflected in the condensed consolidated balance sheet as an increase in property and equipment and accounts payable. Note 6 – Equity Investments As of June 30, 2011, we have three investments that we account for using the equity method of accounting: Deepwater Gateway, Independence Hub, and the Clough Helix Joint Venture Pty Ltd. (“Clough Helix JV”).Deepwater Gateway and Independence Hub are included in our Production Facilities segment while the Clough Helix joint venture is a component of our Contracting Services segment. · Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (”Enterprise”), formed Deepwater Gateway, each with a 50% interest, to design, construct, install, own and operate a tension leg platform production hub primarily for Anadarko Petroleum Corporation's Marco Polo field in the Deepwater Gulf of Mexico. Our investment in Deepwater Gateway totaled $98.3 million and $99.8 million as of June 30, 2011 and December 31, 2010, respectively (including capitalized interest of $1.4 million and $1.5 million at June 30, 2011 and December 31, 2010, respectively).Distributions from Deepwater Gateway, net to our interest, totaled $1.8 million and $3.6 million for the respective three-month and six-month periods ended June 30, 2011. · Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the "Independence Hub" platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.First production through the facility commenced in July 2007.Our investment in Independence Hub was $81.0 million and $82.4 million as of June 30, 2011 and December 31, 2010, respectively (including capitalized interest of $5.1 million and $5.2 million at June 30, 2011 and December 31, 2010, respectively).Distributions from Independence Hub, net to our interest, totaled $5.2 million and $9.6 million for the three-month and six-month periods ended June 30, 2011, respectively. · Clough Helix JV.In February 2010, we announced the formation of the Clough Helix JV with Australian-based engineering and construction company, Clough Projects Australia Pty Ltd (“Clough”), to provide a range of subsea services to offshore operators in the Asia Pacific region. The Clough Helix JV combines our well intervention equipment with Clough’s 12-man saturation diving system, which are deployed from the 118 meter long DP2 multiservice vessel, Normand Clough.In the first quarter of 2011, the Clough Helix JV commenced an approximate six- to nine-month day rate project located offshore China.Our 50% share of the earnings from the Clough Helix JV totaled $0.7 million and $1.1 million for the three- and six-month periods ended June 30, 2011, respectively as compared to losses of$4.3 million and $5.7 million in the three- and six-month periods ended June 30, 2010, respectively.The loss in the 2010 periods primarily represented the mobilization costs of transporting the Normand Clough from the Gulf of Mexico to Singapore and other start up costs.Our investment in the Clough Helix JV was $9.5 million at June 30, 2011 and $4.9 million at December 31, 2010. 10 Table of Contents Note 7 – Long-Term Debt Scheduled maturities of long-term debt outstanding as of June 30, 2011 were as follows (in thousands): Term Loan Revolving Loans Senior Unsecured Notes Convertible Senior Notes (1) MARAD Debt Total Less than one year $ $
